Citation Nr: 0616026	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-23 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee retropatellar pain syndrome.

2.  Entitlement to service connection for pes planus (claimed 
as flat feet).

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for hip pain.

6.  Entitlement to service connection for bilateral knee 
fracture residuals.

7.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected mechanical low back pain.


8.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1999 to January 
2002.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision was confirmed by a rating decision issued in 
June 2003.

The issues of entitlement to evaluations in excess of 10 
percent for the service-connected mechanical low back pain 
and retropatellar pain syndrome of the right and left knee 
are addressed in the Remand portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification when 
further action is required on the part of the appellant.



FINDINGS OF FACT

1.  The veteran does not suffer from chronic pes planus which 
can be related to his period of service.

2.  The veteran does not suffer from a chronic bilateral 
ankle disability which can be related to his period of 
service.

3.  The veteran does not suffer from chronic depression which 
can be related to his period of service.

4.  The veteran does not suffer from chronic hip pain which 
can be related to his period of service.

5.  The veteran does not suffer from residuals of bilateral 
knee fractures which can be related to his period of service.


CONCLUSIONS OF LAW

1.  Chronic pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303(b), 3.306 
(2005).

2.  Chronic bilateral ankle disabilities were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303(b) (2005).

3.  Chronic depression was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303(b), 3.303(c) 
(2005).

4.  Chronic hip pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303(b) (2005).

5.  Residuals of bilateral knee fractures were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a June 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
March 2004 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the March 
2004 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For a showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
a condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Personality disorders are not as such are not diseases within 
the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A.  Pes planus

The veteran's service medical records (SMRs) show that 
moderate, asymptomatic pes planus was noted at the time of 
his entrance onto active duty in January 1999.  In April 
2000, he had moderate pes planus with a flexible arch, a 
normal hindfoot, and moderate pronation with ambulation.  He 
indicated in October 2000 that he was using orthotics.  

VA examined the veteran in August 2002.  He had normal 
alignment of both feet.  His arches were normal in the 
longitudinal, transverse, and mid metatarsal regions.  Range 
of motion was normal.  The clinical assessment was of normal 
arches, with no abnormalities found.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for pes planus 
is not warranted.  The evidence of record clearly indicates 
that pes planus existed at the time that the veteran entered 
service; moderate, asymptomatic pes planus was noted on his 
January 1999 entrance examination.  However, there is no 
evidence of record which suggests that this condition was 
aggravated by his period of service.  In fact, while the pes 
planus was incidentally noted twice in service, he never made 
any complaints about it, and he was never treated for it 
during service.

It is significant to note that the VA examination conducted 
in August 2002 did not even find the disorder to be present.  
Thus, this evidence does not support a finding that the 
condition worsened during the course of the veteran's 
service.  To the contrary, the evidence suggests that no 
current disability is present.  Therefore, service connection 
cannot be awarded at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for pes planus.

B.  Bilateral ankle disability

The veteran's SMRs show that he complained of bilateral ankle 
pain in April 1999.  He reported left ankle pain in April 
2000.  He was noted to walk with an abnormal gait.  He was 
tender to palpation over the medial malleolus.  Range of 
motion was within normal limits.

He was afforded a VA examination in August 2002.  The ankles 
displayed full range of motion, and X-rays were negative.  
The assessment was normal range of motion, normal strength, 
no instabilities, with no abnormalities found.

Based upon review of the evidence of record, it is found that 
service connection for a bilateral ankle disability has not 
been established.  While the veteran had complained of ankle 
pain twice during service, there is no evidence of record to 
suggest that these complaints were the early manifestation of 
a chronic ankle disability.  The VA examination did not find 
any current disability of either ankle, so there is no 
chronic disability present which can be related to the acute 
complaints noted during service.  Therefore, service 
connection cannot be granted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral ankle disability.

C.  Depression

The veteran's service medical records note that he made one 
complaint of depression in January 2001 following his knee 
examination.  He also noted that he had been depressed as a 
child.  He complained of decreased sleep and increased 
irritability and anger.  The assessment was depression.

The veteran was examined by VA in August 2002.  The examiner 
noted that the Army records demonstrated that the veteran had 
lacked motivation and participation in the necessary physical 
therapy for his knee.  He described to the examiner what 
sounded like counseling sessions between the ages of 10 and 
17 due to poor performance in school and to his isolation and 
depression.  He stated that he had refused to actively 
participate in these counseling sessions.  He commented that 
he simply would not do anything that he did not feel like 
doing.  The examiner noted that the veteran had a long 
history, back to childhood, of not meeting social, school, 
and occupational demands.  He tended to blame others for 
this, and complained of being misunderstood and 
underappreciated.  He was sullen and argumentative.  There 
was no Axis I diagnosis made.  The Axis II diagnosis was 
personality disorder, not otherwise specified.

Following careful review of the evidence of record, the Board 
finds that entitlement to service connection for chronic 
depression has not been established.  The service medical 
records do contain one diagnosis of depression.  However, the 
VA examination conducted in August 2002 did not find that the 
veteran suffered from this disorder; rather, he was diagnosed 
with only a personality disorder, which cannot be service-
connected.  See 38 C.F.R. § 3.303(c).  Since the claimed 
disorder is not currently present, it cannot be found that 
the one notation made in service constituted the onset of a 
chronic disorder; rather, it was an acute episode that had 
resolved before his discharge.  Therefore, service connection 
for chronic depression cannot be granted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for depression.

D.  Bilateral hip pain

The SMRs note that he complained of hip pain in April 2000.  
No underlying disorder was diagnosed.

VA examined the veteran in August 2002.  Range of motion and 
strength of the hips was normal.  The assessment was of no 
hip abnormality.

After a careful review of the evidence of record, it is found 
that service connection for a bilateral hip disorder has not 
been established.  While it is true that the veteran 
complained of hip pain on one occasion in service, there is 
no evidence that he was diagnosed with any disease, nor was 
it found that he had suffered any injury to the hips.  
Moreover, the VA examination conducted in August 2002 had 
found no disorder of the hips.  Therefore, there is no 
current disability that could be related to the single 
complaint of pain noted in service.  Moreover, the Board 
notes that service connection for complaints of pain, absent 
a finding of an underlying disorder or disease, cannot be 
awarded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Therefore, it is found that service 
connection for bilateral hip pain cannot be granted.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hip pain.

E.  Bilateral knee fractures

The veteran's SMRs show that he was treated for bilateral 
retropatellar pain syndrome in service.  However, there is no 
indication in these records that the veteran had suffered any 
knee fractures.

VA examined the veteran in August 2002.  X-rays showed no 
evidence of any knee fracture residuals.

Based upon careful review of the evidence of record, the 
Board finds that service connection for residuals of 
bilateral knee fractures has not been established.  There is 
no objective evidence of record which indicates that the 
veteran suffered knee fractures in service; moreover, the 
August 2002 VA examination found no X-ray evidence of any 
such fractures.  Therefore, since there is no evidence of an 
injury in service or of any current disability, service 
connection cannot be granted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral knee fractures.

ORDER

Entitlement to service connection for pes planus (claimed as 
flat feet) is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for hip pain is denied.

Entitlement to service connection for bilateral knee 
fractures is denied.


REMAND

The veteran has requested that he be awarded increased 
disability evaluations for his service-connected mechanical 
low back and retropatellar pain syndrome of both knees.  The 
Board notes that the last evaluation of these conditions was 
performed in August 2002, almost four years ago.  We believe 
it is unlikely that the 2002 examination, given its age, any 
longer presents an accurate picture of the veteran's current 
degree of disability.  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans Claims held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board errs if it does not 
adequately consider functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.

The veteran is hereby advised of the importance reporting for 
any scheduled examination, and of the consequences of failing 
to so report.  See 38 C.F.R. § 3.655.

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of the type of 
information and evidence that was needed to substantiate his 
claims for increased evaluations, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  As this 
question is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which informs the veteran that an 
effective date for the award of benefits will be assigned if 
an increased evaluation is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent an 
appropriate notice pursuant to the 
judicial precedent in Dingess, supra.

2.  The veteran should be afforded an 
orthopedic examination to fully 
evaluate the service-connected 
mechanical low back pain and the 
retropatellar pain syndrome of the 
knees.  The claims folder, to include a 
copy of this Remand, must be made 
available to the examiner in 
conjunction with the examination.   All 
appropriate tests deemed necessary 
should be accomplished.  The examiner 
should provide comprehensive reports 
including complete rationales for all 
conclusions made.  

a.  The examiner should fully 
describe the degree of limitation of 
motion of the joint or joints 
affected.  Any limitation of motion 
must be objectively confirmed by 
clinical findings such as swelling, 
muscle spasm, or satisfactory 
evidence of painful motion.  
Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation 
of motion present in the low back 
and both knees.

b.  The inability to perform the 
normal working movements of the body 
with normal excursion, strength, 
speed, coordination, and endurance 
should be described, and the degree 
of functional loss due to pain 
should also be indicated.  See 
38 C.F.R. § 4.40 (2005).

c.  It should be indicated whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. 
§ 4.45 (2005).

3.  Once the above-requested 
development has been completed, the 
veteran's claims for evaluations in 
excess of 10 percent for the service-
connected mechanical low back pain and 
retropatellar pain syndrome of both 
knees should be re-adjudicated.  If any 
of the decisions remain adverse to the 
veteran, he and his representative must 
be provided an appropriate supplemental 
statement of the case (SSOC) and an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


